DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/623837 has claims 1-20 pending.  

Oath/Declaration
The Applicant’s oath/declaration received on December 18, 2019 has been reviewed and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Priority
Applicant did claim foreign priority to PCT Application No. PCT/CN2019/096859 filed on July 19, 2019, which has further priority to Chinese Application Nos. CN201910315962.9 filed on April 18, 2019 and CN201910436801.5 filed on May 23, 2019. 
The effective filing date of this application is April 18, 2019.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statements dated 12/18/2019, 05/19/2020, and 09/16/2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Drawings
The drawings, as received on December 18, 2019, are not acceptable for examination purposes. This is because objections have been made to the drawings, as listed below: 
Fig. 1, Element 101 has been objected to because of the arrow obscuring the text next to Element 101. 
Please see drawing below with the objection indicated above. 

    PNG
    media_image1.png
    659
    618
    media_image1.png
    Greyscale

Fig. 3, text of “software development platform” has been objected to because of text overlapping the arrow next to the computer. 
Please see drawing below with the objection indicated above. 

    PNG
    media_image2.png
    435
    587
    media_image2.png
    Greyscale

Fig. 4, texts of “artificial intelligence learning model 1”, “artificial intelligence learning model 2”, and “artificial intelligence learning model 3”, and “artificial intelligence learning library” have been objected to because of each text overlapping their respective borders. 
Please see drawing below with the objection indicated above. 

    PNG
    media_image3.png
    268
    303
    media_image3.png
    Greyscale


Fig. 9, Step a and Step c have been objected to because they are outside of the assigned boundaries. 
Please see drawing below with the objection indicated above. 

    PNG
    media_image4.png
    697
    554
    media_image4.png
    Greyscale

Fig. 10 has been objected to because they need more spacing between “memory” and “computer programs”.
Please see drawing below with the objection indicated above. 

    PNG
    media_image5.png
    201
    323
    media_image5.png
    Greyscale

Specification Objection
An objection has been made to the specification at Background, Par. 2.
Background, Par. 2 – minor informalities
“As a result, the functional and performance result of the Al algorithm developed for the Al processor can be obtained only after the Al processor has taped out.  There is an urgent problem  pertaining to how  debugging is carried out between an Al algorithm model and the Al processor, when the Al processor has not taped out yet.”

Claim Objections
Claims 1-3, 5-11, and 13-20 are objected to for various reasons. See objections below with specified reasons, along with suggested/recommended amendments. 
Claim 1 – minor informalities
“1. (Currently Amended) A data processing method implemented in a data processing system comprising a general-purpose processor and a cloud artificial intelligence (AI) processor, wherein the data processing method includes: 
generating, by the general-purpose processor, a binary instruction according to device information of an Al processor; 
generating, by the general-purpose processor, an AI learning task according to the binary instruction; and 
transmitting, by the general- purpose processor, the AI learning task to the cloud AI processor for running; 
receiving, by the cloud AI processor, the Al learning task;  
executing, by the cloud Al processor, the At learning task to generate a running result; and receiving, by the general-purpose processor, the running result; and
determining, by the general-purpose processor, an offline running file according to the running result, wherein the offline running file is generated based on the device information of the Al processor and the binary instruction when the running result satisfies a preset requirement.”
Claim 2 – need to replace commas (“,”) with semi-colons (“;”)
“2. (Currently Amended) The data processing method of claim 1, wherein the device information includes hardware architecture information and parameters of running environment in the AT processor, where the parameters of the running environment include at least one of: 
a base clock speed of the AL processor;[[,]] 
an access bandwidth of an off-chip memory and the AI processor;[[,]] 
a size of an on-chip memory;[[,]] 
a number of cores in the AI processor;[[,]] and 
a type of an operating unit in the AI processor.”
Claim 3 – need to replace comma (“,”) with semi-colon (“;”)
“3. (Currently Amended) The data processing method of claim 1, further comprising: 
receiving, by the general-purpose processor, the device information of the Al processor;[[,]] and 
writing, by the general-purpose processor, the device information into a driver to select a cloud AT processor based on the device information in the driver.”
Claim 5 – need to replace commas (“,”) with semi-colons (“;”)
“5. (Currently Amended) The data processing method of claim 1, wherein the determining of the offline running file according to the running result further includes: 
if the running result does not satisfy the preset requirement:[[,]] 
executing at least one of optimization operations until the running result satisfies the preset requirement;[[,]] and 
generating the corresponding offline running file according to the binary instruction that satisfies the preset requirement, where the optimization operations include one or more of the following: 
adjusting hardware architecture information of the Al processor;[[,]] 
adjusting parameters of running environment of the Al processor;[[,]] and 
optimizing the Al learning task.”
Claim 6 – need to replace commas (“,”) with semi-colons (“;”)
“6. (Currently Amended) The data processing method of claim 5, wherein steps of optimizing the Al learning task include one or more of the following: 
optimizing the Al learning task by a special programming language;[[,]] 
optimizing the Al learning task by updating a version of the Al learning task;[[,]] and 
adjusting an Al algorithm model.”

Claim 7 – grammatical errors and need to replace commas (“,”) with semi-colons (“;”)
“7. (Currently Amended) The data processing method of claim 1, wherein the running result includes  determining one or more pieces of information  including: 
determining whether running time of the Al learning task on the Al processor satisfies a first expectation;[[,]] 
determining whether load information of a cloud Al processing system when the Al learning task is executed satisfies a second expectation;[[,]] and 
determining whether a result of the Al learning task satisfies a third expectation.”
Claim 8 – need to replace commas (“,”) with semi-colons (“;”)
“8. (Currently Amended) The data processing method of claim 1, wherein the Al processor includes at least one of the following: 
the Al processor;[[,]] 
a field programmable gate array;[[,]] and 
a simulator.”
Claim 9 – minor informalities and need to replace commas (“,”) with semi-colons (“;”)
“9. (Currently Amended) A data processing device[[,]] comprising: 
a memory;[[,]]
a general-purpose processor;[[,]] 
a cloud Al processor in a cloud processing system or platform, wherein a computer program running on the general-purpose processor and/or the Al processor is stored in the memory; 
 the general-purpose processor is configured to: 
generate a binary instruction according to device information of the Al processor;[[,]] 
generate an Al learning task according to the binary instruction;[[,]] and 
transmit the Al learning task to the cloud Al processor for running; 
the cloud Al processor is configured to receive and execute the Al learning task to generate a running result; and 
the general-purpose processor is configured to: 
receive the running result corresponding to the Al learning task;[[,]] and 
determine an offline running file according to the running result,[[;]]  wherein the offline running file is generated according to the device information of the Al processor and the binary instruction, when the running result satisfies a preset requirement.”
Claim 10 – minor informalities and need to replace commas (“,”) with semi-colons (“;”)
“10. (Currently Amended) The data processing device of claim 9, wherein the device information includes hardware architecture information and parameters of running environment of the Al processor, and  wherein the parameters of the running environment include at least one of the following: 
a base clock speed of the Al processor;[[,]] 
an access bandwidth of an off-chip memory and the Al processor;[[,]] 
a size of an on-chip memory;[[,]] 
a number of the cores of the Al processor;[[,]] and 
a type of an operating unit of the Al processor.”
Claim 11 – need to replace comma (“,”) with semi-colon (“;”)
“11. (Currently Amended) The data processing device of claim 9, wherein the general-purpose processor is further configured to: 
receive the device information of the Al processor;[[,]] and 
select a cloud Al processor in the cloud processing system, based on the received device information.”


Claim 13 – minor informalities and need to replace commas (“,”) with semi-colons (“;”)
“13. (Currently Amended) The data processing device of claim 9, wherein the general-purpose processor is further configured to determine the offline running file according to the running result, and wherein: 
if the running result does not satisfy the preset requirement, the general-purpose processor is configured to: 
execute at least one optimization operation until the running result satisfies the preset requirement;[[,]] and 
generate a corresponding offline running file according to the binary instruction that satisfies the preset requirement, where the optimization operation includes one or more of the following: 
adjusting the hardware architecture information of the Al processor;[[,]] 
adjusting the parameters of running environment of the Al processor;[[,]] and 
optimizing the Al learning task.”
Claim 14 – need to replace commas (“,”) with semi-colons (“;”)
“14. (Currently Amended) The data processing device of claim 13, wherein steps of optimizing the Al learning task include one or more of the following: 
optimizing the Al learning task by a special programming language;[[,]]
optimizing the Al learning task by updating a version of the Al learning task;[[,]]  and 
adjusting an Al algorithm model.”
Claim 15 – grammatical errors and need to replace commas (“,”) with semi-colons (“;”)
“15. (Currently Amended) The data processing device of claim 9, wherein the running result includes determining one or more pieces of information  including: 
determining whether running time of the Al learning task on the cloud Al processor satisfies a first expectation, 
determining whether load information of an cloud Al processing system when the Al learning task is executed satisfies a second expectation, and 
determining whether a result of the Al learning task satisfies a third expectation.”
Claim 16 – need to replace commas (“,”) with semi-colons (“;”)
“16. (Currently Amended) The data processing device of claim 9, wherein the Al processor includes at least one of: 
a hardware piece of the Al processor;[[,]] 
a field programmable gate array;[[,]] and 
a simulator.”
Claim 17 – minor informalities
“17. (Currently Amended) A method of testing a performance of an Al computation model running on an Al processor through simulation, comprising: 
generating a set of binary instructions for the Al computation  model, based on device information of the Al processor and the Al computation model; 
generating an Al learning task, based on the set of binary instructions; 
transmitting the Al learning task to a cloud Al processor in a cloud processing system for execution, wherein the cloud Al processor is selected to match the Al processor, based on the device information of the Al processor; 
receiving a running result from the cloud processing system; and 
determining whether the running result meets a requirement.”
Claim 18 – minor informalities
“18. (Currently Amended) The method of claim 17, further comprising: 
 responsive to  determining that the running result does not meet the requirement, adjust the set of binary instructions to generate a modified Al learning task; and 
transmit the modified Al learning task to the cloud Al processor for execution.”
Claim 19 – minor informality
“19. (Currently Amended) The method of claim 18, wherein adjusting the set of binary instructions comprises: 
adjusting the device information; and 
generating the set of binary instructions, based on the adjusted device information.”
Claim 20 – minor informality
“20. (Currently Amended) The method of claim 17, further comprising: 
 responsive to  determining that the running result meets the requirement, generating an offline running file, based on the device information and the set of binary instructions.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim do fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claim 17 is recited below: 
“(Original) A method of testing a performance of an Al computation model running on an Al processor through simulation, comprising: 
generating a set of binary instructions for the Al computation module based on device information of the Al processor and the Al computation model; 
generating an Al learning task based on the set of binary instructions; 
transmitting the Al learning task to a cloud Al processor in a cloud processing system for execution, wherein the cloud Al processor is selected to match the Al processor based on the device information of the Al processor; 
receiving a running result from the cloud processing system; and 
determining whether the running result meets a requirement.”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 17 is process.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the following:  
“(Original) A method of testing a performance of an Al computation model running on an Al processor through simulation, comprising: 
generating a set of binary instructions for the Al computation module based on device information of the Al processor and the Al computation model; 
generating an Al learning task based on the set of binary instructions; 
transmitting the Al learning task to a cloud Al processor in a cloud processing system for execution, wherein the cloud Al processor is selected to match the Al processor based on the device information of the Al processor; and
determining whether the running result meets a requirement.”
The abstract idea in this claim is namely a mental process.
The limitations to generating binary instructions, generating an AI learning task, and determining whether a result meets a requirement, as drafted, represent a mental process that, under its broadest reasonable interpretation, covers limitations that represent mental steps performed by a human, the human using a computer to carry out these mental steps. Aside from the AI processor - which is a generic processing elements - the claim recites steps that can be performed by the human mind. 
For sake of interpretation, the first generating step can be construed as information about binary instructions that is generated, by the human mind, from device information of the Al processor and the Al computation model. The second generating step can be construed as generating information about AI learning task, by the human mind, using the information about binary instructions. And t determining step can be construed as a mental assessment.
If a claim limitation, under its broadest reasonable interpretation, covers steps that can be performed by the human mind, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. 
Upon examiner, claim 17 does recite an additional element –see highlighted (boldfaced, italicized below), which represent one or more additional elements(s): 
“transmitting the Al learning task to a cloud Al processor in a cloud processing system for execution, wherein the cloud Al processor is selected to match the Al processor based on the device information of the Al processor; 
receiving a running result from the cloud processing system;” 
This additional step of transmitting represents adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 
The additional step of receiving represents adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity to the judicial exception. 
Under the 2019 PEG, a conclusion that these combination of additional elements represent insignificant extra-solution activity to the judicial exception, as reached in Step 2A should be re-evaluated in Step 2B. Here, the additional limitation(s) of transmitting and receiving are thus re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
Listed below are the limitations again: 
“transmitting the Al learning task to a cloud Al processor in a cloud processing system for execution, wherein the cloud Al processor is selected to match the Al processor based on the device information of the Al processor; 
receiving a running result from the cloud processing system;” 
The additional elements are evaluated to determine whether they amount to significantly more – see MPEP 2106.05, Section I, PART A, “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include”. 
A step of “transmitting the Al learning task to a cloud Al processor in a cloud processing system for execution, wherein the cloud Al processor is selected to match the Al processor based on the device information of the Al processor”, as claimed by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Rossi et al. (Pub. No. US2020/0082274 filed on January 30, 2019; hereinafter Rossi) discloses transmitting the Al learning task to a cloud Al processor in a cloud processing system for execution, e.g. “A common approach is utilizing a graphical processing unit (GPU) for training a deep neural network, and also for executing the deep neural network on new input data post-training. However, when deploying a given deep neural network for execution on a target platform, depending on the available hardware, it may be more efficient to run certain operations either on a GPU (if available) or in some instances run the operations instead on a CPU (if available) on a node by node basis” [0016]. 
Rossi then discloses a feature, wherein the cloud Al processor is selected to match the Al processor based on the device information [0037] in the driver [0058, 0060], e.g. “the neural network annotator 210 assigns an annotation of each node to indicate whether the operation is best performed on a CPU, GPU, or neural processor based at least in part on hardware capabilities of a target device and the considerations discussed elsewhere herein” [0037].
A step of “receiving a running result from the cloud processing system”, as claimed by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Hammond et al. (Pub. No. US2017/0213156; hereinafter Hammond) teaches receiving a running result from the cloud processing system, e.g. “This stored output of resultant output and the reasons why the node reached that resultant output can be stored in the trained intelligence model. The tap created in each instantiated node allows explainability for each step on how a trained intelligence model produces its resultant output for a set of data input. The architect module 326 can reference a database of algorithms to use as well as a database of network topologies to utilize. The architect module 326 can reference a table or database of best suggested topology arrangements including how many layers of levels in a topology graph for a given problem, if available. The architect module 326 also has logic to reference similar problems solved by comparing signatures” [0084].
Therefore, this limitation does not amount to significantly more. The claimed subject matter is ineligible. 
Further amendment is required, in order to make the subject matter eligible.
Dependent claim 18-19 are further reject as they fail to cure deficiencies in the abstract idea of the independent claims.
Listed next, is the dependent claim, its claim interpretations, and its assessment pertaining to whether it adds significantly more to the judicial exception established in the independent claim. 
For limitations of claim 18, the following is recited:
“(Original) The method of claim 17, further comprising: 
if it is determined that the running result does not meet the requirement, adjust the set of binary instructions to generate a modified Al learning task; and 
transmit the modified Al learning task to the cloud Al processor for execution.”
The additional limitations can be interpreted as additional steps of adjusting binary instructions and generate a modified AI learning tasks, when it is determined that the running results does not meet the requirement. This is followed by transmitting the modified Al learning task to the cloud Al processor with intended purpose of executing the task. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 18, adding these features to the independent claim is equivalent to simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Rossi et al. (Pub. No. US2020/0082274; hereinafter Rossi) teaches a set of examples, in which if the running result does not satisfy the preset requirement of running operations/tasks within an optimal completion time [0033], adjust the set of binary instructions to generate a modified Al learning task with optimized operations [0021, 0033] satisfies the preset requirement [0034]. Rossi then teaches an example software architecture which enables transmitting the modified Al learning task to the cloud Al processor for execution, e.g. “a neural network model can be compiled for a specific target platform and then deployed to a different device such as the electronic device 115 for execution” [0039].
The limitations amount to nothing more than WURC steps. 
Therefore, these limitations do not amount to significantly more.
For limitations of claim 19, the following is recited:
“(Original) The method of claim 18, wherein adjusting the set of binary instructions comprises: 
adjusting the device information; and 
generating the set of binary instructions based on the adjusted device information.”
The additional limitations can be interpreted as adjusting device information and generating the binary instructions, based on this adjusted device information. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 19, adding these features to the independent claim is equivalent to simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Scheffler et al. (Pub. No. US2015/0339570; hereinafter Scheffler teaches adjusting the device information, e.g. “editing of a neural process specification” [0134]. 
Scheffler teaches generating the set of binary instructions based on the adjusted device information [0134, 0294, 0301, 0308].
The limitations amount to nothing more than WURC steps. 
Therefore, these limitations do not amount to significantly more.
Dependent claim 20 recites subject matter for which, if limitations from this dependent claims are added to the independent claim 17, would make the independent claims statutory under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler (Pub. No. US2015/0339570; hereinafter Scheffler) in view of Hammond et al. (Pub. No. US2017/0213156; hereinafter Hammond).
Regarding claim 1, Scheffler discloses the following: 
(Original) A data processing method implemented in a data processing system comprising a general-purpose processor and a cloud artificial intelligence (AI) processor, 
(Scheffler discloses a data processing system comprising a general-purpose processor, e.g. “the "NeurOS" environment which is an embodiment of neural processing system 100” [0150; Fig. 1, Element 100], and a cloud artificial intelligence (AI) processor [0319], e.g. “integration of the neural processing system 100 into the external system, local connections or interfaces, or more broadly distributed interfaces or connections (e.g., via the Internet, via data integration systems, via the cloud, or the like)” [0545])
wherein the data processing method includes: 
generating, by the general-purpose processor, a binary instruction according to device information of an Al processor; 
(Scheffler discloses generating, by the general-purpose processor, a binary instruction – by using a compilation function that “may generate the executable process representation” [0008] according to device information – cited “corresponding to the neural process specification” [0008] – of an Al processor, e.g. “where the process execution machine includes one or more physical or virtual computer processors for running the machine language representation” [0008])
generating, by the general-purpose processor, an AI learning task according to the binary instruction; and 
(Scheffler discloses generating, by the general-purpose processor, an AI learning task, e.g. one of “the functions of the neural process graph specification” [0301] such as learning tasks of a robot with “each” robot “running a portion of a neural process specification, may share patterns learned from experience live with other robots when inter-robot communication is operational” [0282], according to the binary instruction known as “the executable process representation” [0008])
transmitting, by the general- purpose processor, the AI learning task to the cloud AI processor for running; 
(Scheffler discloses transmitting/deploying, by the general-purpose processor, the AI learning task [0300, 0317, 0319] such as “a cognitive function” [Claim 2 of Scheffler], e.g. “one of the intelligent applications or subsystems [0319], to the cloud AI processor for running in order to generated learned patterns [0319])
receiving, by the cloud AI processor, the Al learning task; and 
(Scheffler discloses receiving, by the cloud AI processor or specialized processor integrated via the cloud [0545], the Al learning task [0319])
executing, by the cloud Al processor, the AI learning task to generate a running result; and 
(Scheffler teaches executing/running, by the cloud Al processor, the AI learning task to generate a running result [0307, 0315], e.g. “FIG. 15B shows a functionally equivalent computation using a neural circuit 1520, where drawing module 1502 and image output module 1508 and corresponding windows 1504 and 1508 perform identical functions as in neural circuit 1500. Set pattern module 1526 performs an equivalent center-surround computation as transformer module 1506, instead using a set pattern for each pixel with a weight of 1 for the center pixel value and weights of -0.125 for each surrounding pixel, yielding identical results” [0322; FIG. 15B, All Elements])

However, Scheffler does not disclose the following:
(1)	receiving, by the general-purpose processor, the running result; 
(2)	determining, by the general-purpose processor, an offline running file according to the running result, wherein the offline running file is generated based on the device information of the Al processor and the binary instruction when the running result satisfies a preset requirement.  
Nonetheless, this feature would have been made obvious, as evidenced by Hammond.
(1) (Hammond teaches receiving, by the general-purpose processor, the running result, e.g. “This stored output of resultant output and the reasons why the node reached that resultant output can be stored in the trained intelligence model. The tap created in each instantiated node allows explainability for each step on how a trained intelligence model produces its resultant output for a set of data input. The architect module 326 can reference a database of algorithms to use as well as a database of network topologies to utilize. The architect module 326 can reference a table or database of best suggested topology arrangements including how many layers of levels in a topology graph for a given problem, if available. The architect module 326 also has logic to reference similar problems solved by comparing signatures” [0084])
(2) (Hammond teaches determining, by the general-purpose processor, an offline running file or signature [0084, 0102, 0105-0106] according to the running result, wherein the offline running file is generated based on the device information, e.g. computing resources [0084], of the Al processor and the binary instruction, e.g. “The compiled statements, commands, and other codifications fed into the AI compiler can be transformed into a lower level AI specification”, when the running result, e.g. “resultant output” [0084], satisfies a preset requirement, e.g. “If the signatures are close enough, the architect module 326 can try the topology used to optimally solve a problem stored in an archive database with a similar signature” [0084])
These teachings of Hammond suggest that a general-purpose processor can receive running results of AI learning tasks of Scheffler and determine an offline running file – as taught by Scheffler – based on device information and the binary instruction of Scheffler.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Scheffler with the teachings of Hammond. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to enable an instructor module that “looks to reuse similar training flows that have solved similar problems with similar signatures in the past” [0091 – Hammond].
Regarding claim 2, Scheffler in view of Hammond disclose the following: 
wherein the device information includes hardware architecture information and parameters of running environment in the AI processor, 
(Scheffler discloses that the device information includes hardware architecture information, e.g. cited as ” creating specifications for configuring configurable hardware” [0294] and “the dataflow architecture of neural processing specifications” [0518], and parameters of running environment in the AI processor [0008, 0140-0141], e.g. “or more parameters accessible to the plurality of modules” [0008])
where the parameters of the running environment include at least one of: 
a base clock speed of the AL processor, 
an access bandwidth of an off-chip memory and the AI processor, 
a size of an on-chip memory, 
a number of cores in the AI processor, and 
a type of an operating unit in the AI processor.  
(Scheffler discloses parameter settings for a type of an operating unit, such as "encode melody" module [0220], in the AI processor [0294])
Regarding claim 7, Scheffler in view of Hammond disclose the following: 
wherein the running result includes one or more pieces of information of the following: 
whether running time of the Al learning task on the Al processor satisfies a first expectation, 
whether load information of a cloud Al processing system when the Al learning task is executed satisfies a second expectation, and 
whether a result of the Al learning task satisfies a third expectation.
(Scheffler discloses considering a factor associated with the running result, such as a piece of information indicating , e.g. “To keep it smooth, video signals are buffered as they arrive with no relationship to real time, but then replayed with the correct real-time relationships. But often the show stops until more frames are loaded. Output of the system can be managed to address these real-time constraints while virtual time is managed to handle appropriate synchronization and queuing of signals within and between modules of the system” [0291])  
Regarding claim 8, Scheffler in view of Hammond disclose the following: 
wherein the Al processor includes at least one of the following: 
the Al processor, 
a field programmable gate array, and 
a simulator.  
(Scheffler discloses the Al processor, e.g. “one or more physical or virtual computer processors for running the machine language representation” [0008], and a field programmable gate array [0302])
Regarding claim 9, Scheffler in view of Hammond disclose the following: 
(Original) A data processing device, comprising a memory, a general-purpose processor, and a cloud Al processor in a cloud processing system (or platform), wherein a computer program running on the general-purpose processor and/or the Al processor is stored in the memory; 
(Scheffler discloses a data processing device [0134], comprising a memory [0017], a general-purpose processor, e.g. “the "NeurOS" environment which is an embodiment of neural processing system 100” [0150; Fig. 1, Element 100], and a cloud Al processor in a cloud processing system (or platform) [0319], e.g. “integration of the neural processing system 100 into the external system, local connections or interfaces, or more broadly distributed interfaces or connections (e.g., via the Internet, via data integration systems, via the cloud, or the like)” [0545], wherein a computer program running on the general-purpose processor and/or the Al processor [0150, 0319] is stored in the memory [Claims 10 and 19 of Scheffler])
wherein the general-purpose processor is configured to 
generate a binary instruction according to device information of the Al processor, 
(Scheffler discloses generating a binary instruction – by using a compilation function that “may generate the executable process representation” [0008] according to device information – cited “corresponding to the neural process specification” [0008] – of an Al processor, e.g. “where the process execution machine includes one or more physical or virtual computer processors for running the machine language representation” [0008])
generate an Al learning task according to the binary instruction, and 
(Scheffler discloses generating an AI learning task, e.g. one of “the functions of the neural process graph specification” [0301] such as learning tasks of a robot with “each” robot “running a portion of a neural process specification, may share patterns learned from experience live with other robots when inter-robot communication is operational” [0282], according to the binary instruction known as “the executable process representation” [0008])
transmit the Al learning task to the cloud Al processor for running; 
(Scheffler discloses transmitting/deploying the AI learning task [0300, 0317, 0319] such as “a cognitive function” [Claim 2 of Scheffler], e.g. “one of the intelligent applications or subsystems [0319], to the cloud AI processor for running in order to generated learned patterns [0319])
the cloud Al processor is configured to 
receive and execute the Al learning task to generate a running result; and 
(Scheffler discloses receiving, by the cloud AI processor or specialized processor integrated via the cloud [0545], the Al learning task [0319]), and executing/running the AI learning task to generate a running result [0307, 0315], e.g. “FIG. 15B shows a functionally equivalent computation using a neural circuit 1520, where drawing module 1502 and image output module 1508 and corresponding windows 1504 and 1508 perform identical functions as in neural circuit 1500. Set pattern module 1526 performs an equivalent center-surround computation as transformer module 1506, instead using a set pattern for each pixel with a weight of 1 for the center pixel value and weights of -0.125 for each surrounding pixel, yielding identical results” [0322; FIG. 15B, All Elements])

However, Scheffler does not disclose the following:
the general-purpose processor is configured to 
(1)	receive the running result corresponding to the Al learning task, and 
(2)	determine an offline running file according to the running result; 
(3)	where the offline running file is generated according to the device information of the Al processor and the binary instruction when the running result satisfies a preset requirement.  
Nonetheless, this feature would have been made obvious, as evidenced by Hammond.
(1) (Hammond teaches receiving the running result, e.g. “This stored output of resultant output and the reasons why the node reached that resultant output can be stored in the trained intelligence model. The tap created in each instantiated node allows explainability for each step on how a trained intelligence model produces its resultant output for a set of data input. The architect module 326 can reference a database of algorithms to use as well as a database of network topologies to utilize. The architect module 326 can reference a table or database of best suggested topology arrangements including how many layers of levels in a topology graph for a given problem, if available. The architect module 326 also has logic to reference similar problems solved by comparing signatures” [0084])
(2) (Hammond teaches determining an offline running file or signature according to the running result [0084, 0102, 0105-0106])
(3) (Hammond teaches features, wherein the offline running file is generated based on the device information, e.g. computing resources [0084], of the Al processor and the binary instruction, e.g. “The compiled statements, commands, and other codifications fed into the AI compiler can be transformed into a lower level AI specification”, when the running result, e.g. “resultant output” [0084], satisfies a preset requirement, e.g. “If the signatures are close enough, the architect module 326 can try the topology used to optimally solve a problem stored in an archive database with a similar signature” [0084])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Scheffler with the teachings of Hammond. 
The prima facie case of obviousness would be the same as that of claim 1.
Regarding claim 10, this claim is rejected on the same basis as claim 2.
Regarding claim 15, this claim is rejected on the same basis as claim 7.
Regarding claim 16, this claim is rejected on the same basis as claim 8.
Claim(s) 3-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler in view of Hammond in view of Rossi et al. (Pub. No. US2020/0082274 filed on January 30, 2019; hereinafter Rossi).
Regarding claim 3, Scheffler in view of Hammond disclose the following: 
First, Scheffler discloses the following:
further comprising: 
receiving, by the general-purpose processor, the device information of the Al processor, and 
(Scheffler teaches receiving, by the general-purpose processor from a configuration generator [0294], the device information of the Al processor [0008, 0294], e.g. “a configuration specification for configuring hardware to perform the functions of the neural process graph specification” [0008])

However, Scheffler does not disclose the following:
writing, by the general-purpose processor, the device information into a driver to select a cloud AI processor based on the device information in the driver. 
***EXAMINER’S INTERPRETATION: 
“writing the device information into a driver is equivalent to selecting a cloud AI processor based on the device information in the driver” 
Nonetheless, this feature would have been made obvious, as evidenced by Rossi.
(Rossi teaches writing, by the general-purpose processor, the device information into a driver to select a cloud AI processor based on the device information [0037] in the driver [0058, 0060], e.g. “the neural network annotator 210 assigns an annotation of each node to indicate whether the operation is best performed on a CPU, GPU, or neural processor based at least in part on hardware capabilities of a target device and the considerations discussed elsewhere herein” [0037])
The teachings of Rossi suggest that driver information can be provided to enable selecting of a cloud AI processor for the system of Scheffler in view of Hammond, and this will based on the hardware device capability information.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Scheffler in view of Hammond with the teachings of Rossi. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to enable the following functionality in a system: “For each layer of the NN model, the neural network annotator 210 includes an annotation to indicate the processor assigned for each of the operations (816). The NN model may be compiled with these annotations, and the target platform, while executing the compiled NN model, may perform the operations of the layers of the NN model in accordance with the annotations” [0072 – Rossi].
Regarding claim 4, Scheffler in view of Hammond in view of Rossi disclose the following: 
wherein the determining of the offline running file according to the running result includes:  3 of 8Rimon Ref. No. 51-00002-US Client Ref. No. PCT19498HWJ 
if the running result satisfies the preset requirement, generating a corresponding offline running file according to the binary instruction.  
(Rossi discloses, if the running result [0021, 0033] satisfies the preset requirement [0034, 0037], generating a corresponding offline running file, e.g. “the annotations are included as part of the compiled neural network model code in one implementation” [0037], according to the binary instruction or “a neural network executable” [0037])
This disclosure of Rossi is combined with features of Scheffler in view of Hammond, in order to generate a corresponding offline running file up determining that the running result satisfies the preset requirement.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Scheffler in view of Hammond with the teachings of Rossi. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable results will be “the annotations corresponding to the shortest path through such a graph” [0037 – Rossi]. Furthermore, “the target platform, while executing the compiled NN model, may perform the operations of the layers of the NN model in accordance with the annotations” [0072 – Rossi].
Regarding claim 5, Scheffler in view of Hammond in view of Rossi disclose the following: 
wherein the determining of the offline running file according to the running result further includes: 
executing at least one of optimization operations until the running result satisfies the preset requirement, and 
(Scheffler discloses executing at least one of optimization operations [0008] until the running result satisfies the preset requirement [0008, 0149, 0519] e.g. “The system may further include a user interface for assembling and modifying a neural process specification graphically in a directed graph form by one or more of adding a module” [0008])
where the optimization operations include one or more of the following: 
adjusting hardware architecture information of the Al processor, 
adjusting parameters of running environment of the Al processor, and 
optimizing the Al learning task.  
(Scheffler teaches optimizing the Al learning task [0008, 0149, 0519])

However, Scheffler does not disclose the following:
(1)	if the running result does not satisfy the preset requirement, executing at least one of optimization operations until the running result satisfies the preset requirement, and 
(2)	generating the corresponding offline running file according to the binary instruction that satisfies the preset requirement, 
Nonetheless, this feature would have been made obvious, as evidenced by Rossi.
(1) (Rossi teaches, if the running result does not satisfy the preset requirement of running operations/tasks within an optimal completion time [0033], executing at least one of optimization operations until the running result [0021, 0033] satisfies the preset requirement [0034])
(2) (Rossi teaches generating the corresponding offline running file [0037] according to the binary instruction that satisfies the preset requirement [0034, 0037], e.g. “The neural network annotator 210 therefore may annotate, within the neural network source code 244, an indication to perform a particular operation of a node corresponding to a layer on particular hardware, such as a CPU, a GPU, or neural processor based on a graph corresponding to a shortest path (as discussed further herein). In turn, the neural network compiler 215 compiles the neural network source code 244 with the annotations corresponding to the shortest path through such a graph. Consequently, the annotations are included as part of the compiled neural network model code in one implementation. In at least one implementation, the neural network annotator 210 may also store associated annotation data 246 separately in the memory 240” [0037]) 
The teachings of Rossi an offline running file can be generated after completing rounds of optimization operations.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Scheffler with the teachings of Rossi. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “Implementations of the subject technology minimize a total runtime associated with a neural network model across any number of different device types” [0021 – Rossi].
Regarding claim 6, Scheffler in view of Hammond in view of Rossi disclose the following: 
wherein steps of optimizing the Al learning task include one or more of the following: 
optimizing the Al learning task by a special programming language, 
optimizing the Al learning task by updating a version of the Al learning task, and 
adjusting an Al algorithm model.  
(Scheffler discloses optimizing the Al learning task by updating a version of the Al learning task [0008, 0149, 0519], e.g. “The system may further include a user interface for assembling and modifying a neural process specification graphically in a directed graph form by one or more of adding a module” [0008])
Regarding claim 11, Scheffler in view of Hammond in view of Rossi disclose the following: 
wherein the general-purpose processor is further configured to: 
receive the device information of the Al processor, and 
(Scheffler teaches receiving, by the general-purpose processor from a configuration generator [0294], the device information of the Al processor [0008, 0294], e.g. “a configuration specification for configuring hardware to perform the functions of the neural process graph specification” [0008])

However, Scheffler in view of Hammond does not disclose the following:
select a cloud Al processor in the cloud processing system based on the received device information.  
Nonetheless, this feature would have been made obvious, as evidenced by Rossi.
(Rossi teaches selecting a cloud AI processor based on the device information [0037] in the driver [0058, 0060], e.g. “the neural network annotator 210 assigns an annotation of each node to indicate whether the operation is best performed on a CPU, GPU, or neural processor based at least in part on hardware capabilities of a target device and the considerations discussed elsewhere herein” [0037])
The teachings of Rossi suggest that driver information can be provided to enable selecting of a cloud AI processor for the system of Scheffler in view of Hammond, and this will based on the hardware device capability information.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Scheffler in view of Hammond with the teachings of Rossi. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to enable the following functionality in a system: “For each layer of the NN model, the neural network annotator 210 includes an annotation to indicate the processor assigned for each of the operations (816). The NN model may be compiled with these annotations, and the target platform, while executing the compiled NN model, may perform the operations of the layers of the NN model in accordance with the annotations” [0072 – Rossi].
Regarding claim 12, Scheffler in view of Hammond in view of Rossi disclose the following: 
wherein the general-purpose processor is further configured to determine the offline running file according to the running result, and
(Hammond teaches that the general-purpose processor is further configured to determine the offline running file or signature according to the running result [0084, 0102, 0105-0106])

However, Scheffler in view of Hammond does not disclose the following:
wherein if the running result satisfies the preset requirement, the general-purpose processor is configured to generate the corresponding offline running file according to the binary instruction.  
Nonetheless, this feature would have been made obvious, as evidenced by Rossi.
(Rossi discloses, if the running result [0021, 0033] satisfies the preset requirement [0034, 0037], generating a corresponding offline running file, e.g. “the annotations are included as part of the compiled neural network model code in one implementation” [0037], according to the binary instruction or “a neural network executable” [0037]) 
This disclosure of Rossi can be combined with features of Scheffler in view of Hammond. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Scheffler in view of Hammond with the teachings of Rossi. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable results will be “the annotations corresponding to the shortest path through such a graph” [0037 – Rossi]. Furthermore, “the target platform, while executing the compiled NN model, may perform the operations of the layers of the NN model in accordance with the annotations” [0072 – Rossi].
Regarding claim 13, this claim is rejected on the same basis as claim 5.
Regarding claim 14, this claim is rejected on the same basis as claim 6.
Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler in view of Rossi in view of Hammond.
Regarding claim 17, Scheffler disclose the following: 
(Original) A method of testing a performance of an Al computation model running on an Al processor through simulation, comprising: 
generating a set of binary instructions for the Al computation module based on device information of the Al processor and the Al computation model; 
(Scheffler discloses generating, by the general-purpose processor, a binary instruction – by using a compilation function that “may generate the executable process representation” [0008] based on device information – cited “corresponding to the neural process specification” [0008] – of an Al processor, e.g. “where the process execution machine includes one or more physical or virtual computer processors for running the machine language representation” [0008], and the AI computation model [0006])
generating an Al learning task based on the set of binary instructions; 
(Scheffler discloses generating an AI learning task, e.g. one of “the functions of the neural process graph specification” [0301] such as learning tasks of a robot with “each” robot “running a portion of a neural process specification, may share patterns learned from experience live with other robots when inter-robot communication is operational” [0282], based on the set of binary instructions known as “the executable process representation” [0008])
transmitting the Al learning task to a cloud Al processor in a cloud processing system for execution, 
(Scheffler discloses transmitting/deploying the AI learning task [0300, 0317, 0319] such as “a cognitive function” [Claim 2 of Scheffler], e.g. “one of the intelligent applications or subsystems [0319], to the cloud AI processor for execution in order to generated learned patterns [0319]) 

However, Scheffler does not disclose the following:
wherein the cloud Al processor is selected to match the Al processor based on the device information of the Al processor; 
Nonetheless, this feature would have been made obvious, as evidenced by Rossi.
(Rossi discloses a feature, wherein the cloud Al processor is selected to match the Al processor based on the device information [0037] in the driver [0058, 0060], e.g. “the neural network annotator 210 assigns an annotation of each node to indicate whether the operation is best performed on a CPU, GPU, or neural processor based at least in part on hardware capabilities of a target device and the considerations discussed elsewhere herein” [0037])
This feature of Rossi can be combined to features of the cloud AI processor disclosed by Scheffler.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Scheffler with the teachings of Rossi. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable results would have been as follows: “information related to the shortest path can be stored as part of the annotation data (e.g., the annotation data 246)” [0052 – Rossi].
	
However, Scheffler in view of Rossi does not disclose the following:
(1)	receiving a running result from the cloud processing system; and 
(2)	determining whether the running result meets a requirement.  
Nonetheless, this feature would have been made obvious, as evidenced by Hammond.
(1) (Hammond teaches receiving the running result(Hammond teaches receiving, by the general-purpose processor, the running result, e.g. “This stored output of resultant output and the reasons why the node reached that resultant output can be stored in the trained intelligence model. The tap created in each instantiated node allows explainability for each step on how a trained intelligence model produces its resultant output for a set of data input. The architect module 326 can reference a database of algorithms to use as well as a database of network topologies to utilize. The architect module 326 can reference a table or database of best suggested topology arrangements including how many layers of levels in a topology graph for a given problem, if available. The architect module 326 also has logic to reference similar problems solved by comparing signatures” [0084])
(2) (Hammond teaches determining whether the running result, e.g. “resultant output” [0084], meets a requirement, e.g. “If the signatures are close enough, the architect module 326 can try the topology used to optimally solve a problem stored in an archive database with a similar signature” [0084])
These teachings of Hammond suggest that a general-purpose processor can receive running results of AI learning tasks of Scheffler in view of Rossi and determine an offline running file – as taught by Scheffler in view of Rossi – based on device information and the binary instruction of Scheffler in view of Rossi.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Scheffler in view of Rossi with the teachings of Hammond. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to enable an instructor module that “looks to reuse similar training flows that have solved similar problems with similar signatures in the past” [0091 – Hammond].
Regarding claim 18, Scheffler in view of Rossi in view of Hammond disclose the following: 
further comprising: 
if it is determined that the running result does not meet the requirement, adjust the set of binary instructions to generate a modified Al learning task; and 
(Rossi teaches, if the running result does not satisfy the preset requirement of running operations/tasks within an optimal completion time [0033], adjust the set of binary instructions to generate a modified Al learning task with optimized operations [0021, 0033] satisfies the preset requirement [0034])
transmit the modified Al learning task to the cloud Al processor for execution.  
(Rossi teaches transmitting the modified Al learning task to the cloud Al processor for execution, e.g. “a neural network model can be compiled for a specific target platform and then deployed to a different device such as the electronic device 115 for execution” [0039])
The teachings of Rossi are applicable if the running result does not meet the requirement of Scheffler.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Scheffler with the teachings of Rossi. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been “to execute operations from a compiled neural network model including the annotations” [0039 – Rossi].
Regarding claim 19, Scheffler in view of Rossi in view of Hammond disclose the following: 
wherein adjusting the set of binary instructions comprises: 
adjusting the device information; and 
(Scheffler teaches adjusting the device information, e.g. “editing of a neural process specification” [0134])
generating the set of binary instructions based on the adjusted device information.  
(Scheffler teaches generating the set of binary instructions based on the adjusted device information [0134, 0294, 0301, 0308])
Regarding claim 20, Scheffler in view of Rossi in view of Hammond disclose the following: 
further comprising: 
if it is determined that the running result meets the requirement, generating an offline running file based on the device information and the set of binary instructions.
(Rossi teaches, if it is determined that the running result [0021, 0033] meets the preset requirement [0034, 0037], generating an offline running file, e.g. “the annotations are included as part of the compiled neural network model code in one implementation” [0037], based on the device information or hardware capabilities [0037] and the set binary instruction or “a neural network executable” [0037]) 
Rossi provides a teaching to generate an offline running file based on the running result of Scheffler meeting the requirement. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Scheffler with the teachings of Rossi. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been “to execute operations from a compiled neural network model including the annotations” [0039 – Rossi].

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                       
May 9, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199